Order, Supreme Court, New York County (David B. Saxe, J.), entered September 29, 1993, which granted the motion by respondent to the extent of dismissing the petition pursuant to CPLR 327 on the ground of forum non conveniens, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in dismissing the petition seeking an upward modification in child support on the ground of forum non conveniens since the respondent established: that New York is an inconvenient forum with less than a substantial nexus with the case to warrant litigating *401the action in this State, that the courts of Virginia represent an available forum which will best serve the ends of justice, and that the factors mitigating against retention of the action in New York, including the fact that the respondent is an 81 year old non-resident who resides in Virginia and rarely visits New York, that the parties were Virginia residents before they married, resided in Virginia during their brief marriage, executed their prenuptial agreement in Virginia, and litigated their divorce and child support proceedings in Virginia, clearly outweigh any alleged New York contacts.
We have reviewed the petitioner’s remaining claims and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Asch and Tom, JJ.